          Case 1:17-cv-01361-RCL Document 144 Filed 10/22/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
NATIONAL PARKS CONSERVATION                )
ASSOCIATION,                               )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )    No. 1:17-cv-01361-RCL
                                           )
TODD T. SEMONITE, Lieutenant General, U.S. )    (Related to No. 1:17-cv-1574-RCL)
Army Corps of Engineers and RYAN D.        )
MCCARTHY, Acting Secretary of the Army,    )
                                           )
                                           )
      Defendants,                          )
                                           )
 VIRGINIA ELECTRIC & POWER COMPANY, )
                                           )
      Defendant-Intervenor.                )
__________________________________________)

                                    PLAINTIFF’S RESPONSE

       On October 18, 2019, the Court asked Plaintiff National Parks Conservation Association

(“NPCA”) to answer this question: “[i]f the Court should decide to vacate the permit, do[es]

[NPCA] expect to initiate further proceedings (prior to completion of the Environmental Impact

[Statement]) before an agency, administrative law judge, this Court, or any other judicial body

requesting removal of the Surry-Skiffes Creek-Whealton project?” ECF No. 143.

       As NPCA has explained throughout this remedy proceeding, it has no concrete plans at this

time to seek removal of the project prior to completion of the EIS based on the information

currently available to it. See, e.g., ECF No. 136-2 at 17 n.6 (explaining that “at this time, NPCA is

merely seeking the default, presumptive remedy of permit vacatur”).

       At the same time, NPCA is unable to predict what might transpire in the future with respect

to this project, and thus NPCA respectfully submits that it is impossible to know now whether, and

what, remedies might be appropriate based on new information or circumstances that arise in the
          Case 1:17-cv-01361-RCL Document 144 Filed 10/22/19 Page 2 of 3



future. For example, at this time NPCA lacks information bearing on the possible need for

additional remedies, including, but not limited to: (1) whether the Corps will take any enforcement

action against Dominion for maintaining a structure in the James River without a lawful permit

since the D.C. Circuit’s ruling on March 1, 2019; (2) whether the Corps will adequately analyze

feasible alternatives in its EIS process, or merely rubberstamp the Corps’ prior legally deficient

analysis; (3) whether the Corps will conduct an objective evaluation in its EIS process that includes

a genuine “no action” alternative, rather than equating the existing illegally constructed project

with the “no action” alternative; (4) whether the Corps will artificially inflate the cost of other

alternatives in its EIS process by including the costs of project demolition in the cost estimates for

every alternative except Dominion’s preferred project; and (5) how long the Corps’ EIS process

actually will take in light of the fact that the Corps’ proposed timeline appears overly optimistic

and significantly faster than a usual EIS process.

       For these reasons, while NPCA has no concrete plans at this time to seek further relief

based on the information currently available to it, NPCA cannot forfeit its right to seek appropriate

relief in the event that new information or circumstances warrant further remedies consistent with

the Federal Rules of Civil Procedure and controlling authority.




                                                     2
Case 1:17-cv-01361-RCL Document 144 Filed 10/22/19 Page 3 of 3



                                      Respectfully Submitted,

                                      /s/ William S. Eubanks II
                                      William S. Eubanks II
                                      D.C. Bar Number 987036
                                      Eubanks & Associates, LLC
                                      2601 S. Lemay Avenue
                                      Unit 7-240
                                      Fort Collins, CO 80525
                                      (970) 703-6060
                                      bill@eubankslegal.com

                                      /s/ William N. Lawton
                                      William N. Lawton
                                      D.C. Bar Number 1046604
                                      Eubanks & Associates, LLC
                                      1509 16th Street NW
                                      Suite 607
                                      Washington, DC 20036
                                      (202) 556-1243
                                      nick@eubankslegal.com

                                      Counsel for Plaintiff




                              3
